          Case 2:19-cv-00290-RSL Document 409 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 8
     BRUCE CORKER d/b/a RANCHO ALOHA;              CIVIL ACTION NO. 2:19-cv-00290
 9   COLEHOUR BONDERA and MELANIE
     BONDERA, husband and wife d/b/a               ORDER STAYING CASE DEADLINES
10   KANALANI OHANA FARM; and ROBERT               AS TO THE TJX COMPANIES, INC.
     SMITH and CECELIA SMITH, husband and          AND MARSHALLS OF MA
11   wife d/b/a SMITHFARMS, on behalf of
     themselves and others similarly situated,
12
                       Plaintiffs,
13
     v.
14
     COSTCO WHOLESALE CORPORATION, a
15   Washington corporation; AMAZON.COM,
     INC., a Delaware corporation; HAWAIIAN
16   ISLES KONA COFFEE, LTD., LLC, a
     Hawaiian limited liability company; COST
17   PLUS/WORLD MARKET, a subsidiary of
     BED BATH & BEYOND, a New York
18   corporation; BCC ASSETS, LLC d/b/a
     BOYER’S COFFEE COMPANY, INC., a
19   Colorado corporation; JAVA LLC, a Michigan
     limited liability company; MULVADI
20   CORPORATION, a Hawaii corporation;
     COPPER MOON COFFEE, LLC, an Indiana
21   limited liability company; GOLD COFFEE
     ROASTERS, INC., a Florida corporation;
22   CAMERON’S COFFEE AND
     DISTRIBUTION COMPANY, a Minnesota
23   corporation; PACIFIC COFFEE, INC., a
     Hawaii corporation; THE KROGER CO., an
24   Ohio corporation; WALMART INC., a
     Delaware corporation; BED BATH &
25   BEYOND INC., a New York corporation;
     ALBERTSONS COMPANIES INC., a
26

     ORDER                                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     CASE NO. 2:19-CV-00290-RSL                                               250 Hudson Street, 8th Floor
                                                                               New York, NY 10013-1413
                                                                     Tel. 212.355.9500 • Fax 212.355.9592
       Case 2:19-cv-00290-RSL Document 409 Filed 03/05/21 Page 2 of 2




 1   Delaware Corporation; SAFEWAY INC., a
     Delaware Corporation; MNS LTD., a Hawaii
 2   Corporation; MARMAXX OPERATING
     CORP. d/b/a T.J. MAXX and MARSHALLS, a
 3   Delaware corporation; SPROUTS FARMERS
     MARKET, INC. a Delaware corporation,
 4
              Defendants.
 5

 6            Plaintiffs have filed a Notice of Settlement with The TJX Companies, Inc. and Marshalls

 7   of MA, Inc. (together, “TJX”). All case deadlines with respect to TJX are STAYED. This order

 8   does not affect discovery or deadlines as applied to any other Defendants.

 9            DATED this 5th day of March, 2021.

10

11                                                       The Honorable Judge Robert S. Lasnik
                                                         United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER                                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     CASE NO. 2:19-CV-00290-RSL                                                        250 Hudson Street, 8th Floor
                                                     1                                  New York, NY 10013-1413
                                                                              Tel. 212.355.9500 • Fax 212.355.9592
